Citation Nr: 0740459	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  03-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a separate compensable evaluation for 
peripheral neuropathy of the feet, associated with service-
connected type II diabetes mellitus. 

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In November 2005, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development, 
and it now returns to the Board for appellate review. 

The Board observes that in his April 2003 notice of 
disagreement, the veteran indicated that his peripheral 
neuropathy was present in his hands, as well as his feet.  
The issue of neuropathy of his hands was not adjudicated by 
the RO.  Additionally, as noted in the November 2005 remand, 
the issue of service connection for optic neuritis was raised 
at the veteran's June 2005 hearing.  These issues are 
referred to the RO for appropriate action

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In the February 2003 rating decision, service-connection for 
type II diabetes mellitus with peripheral neuropathy of the 
feet was granted and an initial rating of 20 percent was 
assigned.  The veteran argues that his neuropathy is a 
separate entity from his diabetes and of such severity that 
it should be assigned a separate compensable rating. 

With regard to his claim for service connection for PTSD, the 
veteran contends that he suffers from PTSD as a result of 
multiple rocket attacks and witnessing the deaths of two Navy 
pilots and other soldiers while serving in Vietnam.  
Therefore, he contends that service connection for PTSD is 
warranted. 

The Board observes that in the November 2005 remand, the RO 
was instructed to obtain any VA treatment records since 2003 
for the veteran's PTSD from the West Palm Beach and Fort 
Lauderdale VA facilitates and request that the veteran submit 
a release for records of Dr. Chen, as well as any additional 
stressor information that would assist in verification of 
stressors by the Joint Services Records Research Center 
(JSRRC, formerly USASCURR).  The veteran was then to be 
scheduled for VA examinations to determine the existence and 
etiology of his claimed neuropathy and PTSD.

The AOJ confirmed in December 2005 that there were no 
additional records from either the West Palm Beach or Fort 
Lauderdale VA facilities available.  In a December 2005 VCAA 
notice, the AOJ informed the veteran of that fact, and 
advised of the evidence necessary to support a claim of 
service connection for PTSD and secondary service connection 
for peripheral neuropathy.  Additionally, the notice 
requested that the veteran submit any relevant evidence in 
his possession, as well as an authorization for release of 
records of Dr. Chen and additional details regarding his in-
service stressors.  No response was received by the veteran, 
and, as such, no further attempts were made to verify his 
stressors.  

Additionally, the AOJ did not give consideration as to 
whether or not the veteran is a veteran of combat.  If it is 
determined through military citation or other supporting 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).  
However, the AOJ did schedule the veteran for a VA 
examination in October 2006.  He failed to report.  The 
veteran was again scheduled for a VA examination in January 
2007, and he again failed to report.  No communication from 
the veteran regarding his VA examinations was received. 

However, the Board questions whether the veteran actually 
received any of these communications from VA.  In this 
regard, the Board observes that there are three mailing 
addresses of record to which communication from VA to the 
veteran has been sent, but there is no record showing that 
the veteran changed his address with VA.

The May 2005 hearing notice was mailed to an apartment in 
Fort Lauderdale.  The veteran attended his hearing.  In 
December 2005, the VCAA notice was sent to an apartment in 
Davie, Florida.  The first notice of the October 2006 VA 
examination was also sent to this address.  After the veteran 
failed to report, a copy of that notice, and a notice for the 
January 2007 examination were sent to a different apartment 
in Davie, Florida.  After the veteran failed to report again, 
a supplemental statement of the case was issued in July 2007 
and mailed to the veteran at the last address.  In September 
2007, the supplemental statement of the case was returned to 
VA as "attempted not known" and "unable to forward."  
Thus, the Board cannot determine with any degree of certainty 
that the veteran has been informed at any time since his 
hearing of the current status of his case or any action 
required on his part.  Consequently, another remand is 
required so efforts may be made to verify the veteran's 
current mailing address and, if the veteran is located, the 
actions ordered in the prior remand again taken.

Accordingly, the case is REMANDED for the following action:

1.	The veteran's mailing address should be 
verified.  All efforts and responses 
should be documented, and the best 
known address recorded in the claims 
file.

2.	Once the veteran's mailing address has 
been verified, the veteran should be 
sent a VCAA notice which requests that 
the veteran submit to VA copies of any 
evidence in his possession relevant to 
peripheral neuropathy and PTSD claims.  

With this notice, the veteran should 
also be sent a VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA, for any records of 
treatment by Dr. Chen since 2002. 

Finally, this letter should invite the 
veteran to submit additional 
information regarding his in-service 
stressors, to include specific names, 
dates, and locations for events.

If this letter is returned as 
undeliverable or other indication that 
the address is incorrect is received, 
this fact should be documented in the 
claims file, to include a note that the 
notice was sent to the best known 
address for the veteran.

3.	Once the veteran's address has been 
verified, any VA treatment records 
dated after December 2005 for the 
veteran from the VA facilities at Fort 
Lauderdale and West Palm Beach should 
be obtained. 

4.	If additional information is received 
from the veteran regarding his 
purported in-service stressors, the RO 
should attempt to verify these 
stressors through appropriate channels, 
to include JSRRC.

5.	If and only if, at least one of the 
veteran's stressors is verified, or if 
it is determined that the veteran is a 
veteran of combat, such that 38 
U.S.C.A. § 1154(b) is applicable, the 
veteran should be afforded an 
examination to determine the current 
nature and etiology of his claimed 
psychiatric disorder.  The claims file 
should be made available for review by 
the examiner, and such review should be 
noted in the examination report.  

Following the examination, the examiner 
should make a specific determination as 
to whether the veteran has PTSD in 
accord with the criteria found in the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV) and indicate whether the veteran's 
current PTSD is at least as likely as 
not, as likely as not, or more likely 
as not, the result of his verified in-
service stressor(s).
  
6.	After any additional VA treatment 
records or records from Dr. Chen have 
been received, the veteran should be 
scheduled for a VA neurological 
examination to evaluate the nature and 
severity of any peripheral neuropathy 
of his feet.  The claims file should be 
made available for review by the 
examiner, and such review should be 
noted in the examination report.  

Following the examination, the examiner 
should make a determination as to 
whether the veteran has neuropathy of 
the feet, and indicate whether the 
veteran's peripheral neuropathy is 
associated with his service-connected 
disability, or otherwise a result of 
his service.

7.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the July 2007 
supplemental statement of the case.  
The readjudication should include a 
consideration of § 1154(b) and a 
determination as to whether or not the 
veteran engaged in combat.  If the 
claims remain denied, the veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



